DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered.  The arguments pertaining to the 35 U.S.C 112(a) and (b) rejections have been withdrawn.  The remainder of applicant’s arguments pertaining to the 35 U.S.C 102 and 103 rejections are not persuasive.
Regarding claims 40, 41, and 45, based on the additional claim limitations the examiner’s interpretation of certain elements has changed.  The first tubular fan housing is interpreted as (32) and (64) together in shown in Figure 2 of Maier.  The second tubular fan housing is interpreted as (52) and (64) together in shown in Figure 2 of Maier.  Under this interpretation both the first motor is supported by the first fan housing and the second motor is supported by the second fan housing through the intermediate structure of the guide blades of (60).
The limitation at the end of claim 1 recites, “wherein the first and second axial fans can be used individually or combined to create the third axial fans”.  The examiner interprets “can be used individually” as they can be used separately rather than a stricter interpretation implied by the applicant’s arguments on page 13, that the first and second fans have to be able to be able to be used separately and simultaneously.  Maier teaches a first fan (20) and requires support from (60).  Maier teaches a second fan (40) and requires support from (60) as well.  The first and second fans can be used individually as (20) does not need to be used with (40) and vice versa.  Therefore, under the broadest reasonable interpretation used by the examiner Yanagisawa teaches the amended claim language (see the full rejection below).  Note that 
Regarding claims 46, 47, and 51, the applicant argues the examiner allegedly did not articulate reasoning with a rational underpinning to support the legal conclusion of obviousness.  The examiner disagrees.  The examiner on page 9 in the third paragraph states, “Since Maier is silent about the fan geometry such as the tip stagger angle, one of ordinary skill in the art would have to choose.”  The examiner presents evidence of Decker teaching the tip stagger angle claimed.  A “modification” was not made to the base reference Maier, only a filling in of the details of the geometry of the impellers of Maier that are not described by the reference.  Decker shows evidence that it would have been obvious to one of ordinary skill in the art to choose for the fans of Maier to have the claimed values of stagger angle.  What is explained here is another way of articulating the reasoning/rationale for the finding of obviousness used in the rejection.  The same rationale is applicable to the teachings of Harman as well.
Regarding claim 59, the applicant argues the modification of Maier’s fan with the teachings of Sawyer lacks a rational underpinning.  The examiner disagrees.  The examiner’s position is essentially that it is obvious to have a fan with high performance (large flow coefficient) because that is naturally the goal of any fan.  A patent is given based on a novel and nonobvious idea.  The idea of having high performance is obvious to those of far below ordinary skill in the art.  If the applicant has invented a concept/feature that is novel and nonobvious that results in high fan performance, the novel and nonobvious concept/feature would be patentable rather than the performance it achieves.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 40-41 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maier et al. (U.S Pre-Grant Publication 20170122327) hereinafter Maier.
Regarding claim 40, Maier discloses a modular fan system ([0002-0003]) comprising:
a first axial fan (Figure 2 (20)) which comprises a first tubular fan housing (Figure 2 (32)+(64), [0041])
and a first impeller (Figure 2 (25), [0041]) which is positioned in the first fan housing and is driven by a first motor (Figure 2 (21), [0041]); 
the first motor being supported by the first fan housing (Figure 2 (21) is supported by (64) which is a part of the first fan housing (32)+(64))
and a second axial fan (Figure 2 (40)) which comprises a second tubular fan housing (Figure 2 (64)+(52), [0044])
and a second impeller (Figure 2 (45), [0044]) which is positioned in the second fan housing and is driven by a second motor (Figure 2 (41), [0044]);
the second motor being supported by the second fan housing (Figure 2 (45) is supported by (64) which is a part of the first fan housing (64)+(52))
and wherein the first and second fan housings are connectable such that the first and second impellers are positioned coaxially (Figure 2 (27) and (47) connect so (25) and (45) are coaxial, [0051])
with the first impeller positioned upstream of the second impeller (Figure 2 (25) is upstream of (45) based on the arrow (100)), 
the first and second impellers being driven by the motors to rotate in opposite directions to thereby define a two-stage counter-rotating (CR) third axial fan ([0053] states rotation directions (31) and (51) may be opposite);
wherein the first and second axial fans are can be used individually ([0024], separate motors and first fan (20) can be used independent of (40); (20) and (60) can be used together and (40) and (60) can be used together at a separate time from (20) and (60)) or combined to create the third axial fan {Figure 2 (20) and (40) and (60) together}.
Regarding claim 41, Maier further discloses wherein each of the first and second axial fans comprises a tube-axial (TA) fan (Figure 2 (20) and (40) are both tube-axial fans that are then joined together, [0077]).
Regarding claim 45, Maier further discloses wherein the first and second motors are positioned in the fan housing (Figure 2 (21) and (41) can be seen within (27) and (42)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Mundt et al. (U.S Pre-Grant Publication 20150127188) hereinafter Mundt.
Regarding claim 42, Maier further comprises a reversible vane (Figure 2 (60), [0082], using the vane in any way to connect fans considering the rotation direction of the fans, means reversing the vane component) which comprises: a hub (Figure 7 (63)), an outer ring (Figure 7 (61)), a plurality of guide vanes which extend radially between the hub and the outer ring (Figure 7 (62), [0048]), and opposite first and second ends (Figure 8 (60) left end will be the first and right end will be the second); and wherein the vane component is configured to be connectable coaxially with the first, second and third axial fans (Figure 2 (60) connected coaxially with (20) and (40) as well as (20) and (40) together).
Maier additionally teaches, “It is very advantageous that guide apparatus 60, 60', 60'' can be used in any way (in consideration of the rotation direction of the fans) in order to connect the individual fans. A modular configuration is thereby enabled” in [0082].  Maier is silent about precisely flipping the ends of the guide vane when moving from an outlet guide vane to an inlet guide vane.
Mundt pertains to a contra-rotating axial fan.  Mundt teaches reversing the directions of the impellers of the contra-rotating fan.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied reversible directionality as taught by Mundt to the fans of Maier.  One of ordinary skill in the art would be motivated to do 
Regarding claim 43, Maier further discloses wherein the first end of the outer ring is configured to be connectable to a downstream end of the first axial fan to thereby form a vane-axial (VA) fan (Figure 2 (60) is connected downstream of (20)).
Regarding claim 44, Maier further discloses wherein the first end of the outer ring is configured to be connectable to an upstream end of the second axial fan to thereby form an inlet guide vane (IGV) fan ([0010]-[0011] describes the modular construction that allows the guide vane to be connectable to an upstream end of the second axial fan).
Regarding claim 45, Maier further discloses wherein the first and second motors are positioned in the fan housing (Figure 2 (21) and (41) can be seen within (27) and (42)).
Claims 46-47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Decker et al. (U.S Patent 8,157,518) hereinafter Decker and Harman et al. (U.S Patent 8,328,522) hereinafter Harman.
Regarding claim 46, Maier teaches a two stage axial fan (Figure 2, [0010]) which comprises: tubular fan housing (Figure 2 (27), (47), and (61)); a first impeller (Figure 2 (25)) which is positioned in the fan housing and is driven by a first motor (Figure 2 (21), [0041]); and a second impeller (Figure 2 (25)) which is positioned in the fan housing and is driven by a second motor (Figure 2 (41), [0044]); wherein the first and second impellers are positioned coaxially (Figure 2 (27) and (47) connect so (25) and (45) are coaxial, [0051]) and the first impeller is positioned upstream of the second impeller (Figure 2 (25) is upstream of (45) based on the arrow (100)); 
Maier teaches the fans may be implemented identically or differently from one another, and where all shapes are conceivable for the axial fans ([0011]).  Maier does not teach specific impeller geometry.
Decker pertains to axial fan geometry.  Decker teaches wherein the impeller comprises a tip stagger angle of between about 40⁰ and 65⁰ (Figure 13B stagger angle at span 100% is ~52⁰).  Since Maier is silent about the impeller geometry such as the tip stagger angle, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the tip stagger angle of the impeller of Decker to be the tip stagger angle for all of the fans of Maier (note Maier [0011] above where the fans may be the same).
Harman pertains to axial fan geometry.  Harman teaches wherein the impeller comprises a radius ratio of between about 0.4 and 0.65 (Figure 3, see circular lines, R at the hub is ~20 and R at the tip is ~43; results in radius ratio of 20/43=0.47).  Since Maier is silent about the impeller geometry such as the radius ratio, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the radius ratio of the impeller of Harman to be the radius ratio for all of the fans of Maier (note Maier [0011] above where the fans may be the same).
Regarding claim 47, the combination of Maier, Decker, and Harman further teaches wherein each of the first and second impellers comprises a tip stagger angle of about 45⁰ (Decker Figure 13B stagger angle at span 100% is ~52⁰; broadest reasonable interpretation 52⁰ is about 45⁰), a radius ratio of about 0.50 (Harman Figure 3, see circular lines, R at the hub is ~20 and R at the tip is ~43; results in radius ratio of 20/43=0.47; broadest reasonable interpretation 0.47 is about 0.50).
Maier teaches the fans may be implemented identically or differently from one another, and where all shapes are conceivable for the axial fans ([0011]).  Maier does not teach specific impeller geometry including the hub stagger angle.
Decker pertains to axial fan geometry.  Decker teaches wherein the impeller comprises a hub stagger angle of about 16⁰ (Figure 13B stagger angle at span 0% is ~22⁰; broadest reasonable interpretation 22⁰ is about 16⁰).  Since Maier is silent about the impeller geometry such as the hub stagger angle, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the hub stagger angle of the impeller of Decker to be the hub stagger angle for all of the fans of Maier (note Maier [0011] above where the fans may be the same).  
Regarding claim 51, the combination of Maier, Decker, and Harman further teaches wherein the first impeller comprises a tip stagger angle of between about 40⁰ and 60⁰ (Decker Figure 13B stagger angle at span 100% is ~52⁰) and a radius ratio of between about 0.4 and 0.6 (Harman Figure 3, see circular lines, R at the hub is ~20 and R at the tip is ~43; results in radius ratio of 20/43=0.47), and wherein the second impeller comprises a tip stagger angle of between about 50⁰ and 70⁰ (Decker Figure 13B stagger angle at span 100% is ~52⁰) and a radius ratio of between about 0.4 and 0.6 (Harman Figure 3, see circular lines, R at the hub is ~20 and R at the tip is ~43; results in radius ratio of 20/43=0.47).
Claims 59 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Sawyer (U.S Patent 2,592,471) hereinafter Sawyer.
Regarding claim 59, Maier teaches a two stage axial fan (Figure 2, [0010]) which comprises: tubular fan housing (Figure 2 (27), (47), and (61)); a first impeller (Figure 2 (25)) which is positioned in the fan housing and is driven by a first motor (Figure 2 (21), [0041]); and a second impeller (Figure 2 (25)) which is positioned in the fan housing and is driven by a second motor (Figure 2 (41), [0044]); wherein the first and second impellers are positioned coaxially (Figure 2 (27) and (47) connect so (25) and (45) are coaxial, [0051]) and the first impeller is positioned upstream of the second impeller (Figure 2 (25) is upstream of (45) based on the arrow (100)); 
Maier does not teach a specific flow coefficient.
Sawyer pertains to axial fan design.  Sawyer teaches in Column 1 lines 1-35, that the main two factors defining fan performance are change in pressure and volumetric flow rate.  Both are desired to be high.  The equation defining “Q” the volumetric flow rate, in Column 1 lines 21-22 has the flow coefficient in front.  Therefore, a high flow coefficient results in a high volumetric flow rate.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have designed the fan of Maier to have a flow coefficient of 0.15 or greater.  One of ordinary skill in the art would be motivated to do so in order to in order to have a large volumetric flow rate which is one of the two main performances factors of a fan (Sawyer Column 1 lines 1-35).      
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Sawyer as applied to claim 59 above, and in further view of Decker and Harman.
Regarding claim 60, the combination of Maier and Sawyer teaches the two stage axial of claim 59. Maier teaches the fans may be implemented identically or differently from one another, and where all shapes are conceivable for the axial fans ([0011]).  Maier does not teach specific impeller geometry.
Decker pertains to axial fan geometry.  Decker teaches wherein the impeller comprises a tip stagger angle of between about 40⁰ and 60⁰ or between about 50⁰ and 70⁰ (Figure 13B stagger angle at span 100% is ~52⁰).  Since Maier is silent about the impeller geometry such as the tip stagger angle, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the tip stagger angle of the impeller of Decker to be the tip stagger angle for all of the fans of Maier (note Maier [0011] above where the fans may be the same).  
Harman pertains to axial fan geometry.  Harman teaches wherein the impeller comprises a radius ratio is less than or equal to about 0.6 (Figure 3, see circular lines, R at the hub is ~20 and R at the tip is ~43; results in radius ratio of 20/43=0.47).  Since Maier is silent about the impeller geometry such as the radius ratio, one of ordinary skill in the art would have to choose. .  
Allowable Subject Matter
Claims 52-54, 57-58, and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose selection of precise geometry values of tip stagger angle, hub stagger, angle and radius ratio for two impellers in a two stage fan in which these values are the one the ones claimed in claim 52 in claim 61.  The remainder of the objected claims are dependent off of either claim 52 or 61.  It is noted that Maier teaches the fans may be implemented identically or differently from one another, and where all shapes are conceivable for the axial fans ([0011]).  Precise values are not present in Maier however.  Also, Reynolds et al. (U.S Pre-Grant Publication 20160059365) teaches in [0033], “adjusting one or more blade geometric design parameters such as solidity (ratio of chord/spacing), camber distribution, tip speed, incidence distribution, thickness distribution, chord distribution, hub to tip radius ratio (r-hub/r-tip), inlet specific flow, flowpath convergence, blade lean, etc. (step 500). Such blade geometric design parameters may be adjusted by methods well known in the art.”  Reynolds does not give specific values for a two stage fan. It would be impermissible hindsight to cherry pick values from a wide array of prior art to arrive at the two stages having the precisely claimed geometric values that differ between fans in a specific manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                            
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745